Citation Nr: 1017898	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death for purposes of establishing entitlement to 
service-connected burial benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The Veteran was a member of the Philippine Army ordered into 
the service of the Armed Forces of the United States during 
World War II.  The service department has certified that he 
had pre-war service from September to December 1941, was in 
beleaguered status from December 1941 to April 1942, was a 
prisoner of war (POW) of the Japanese Government from April 
to September 1942, was in no casualty status from September 
1942 to February 1945, and had regular Philippine Army 
service from February 1945 to February 1946.  

The Veteran died in September 2005.  The appellant in this 
case is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claims for service-connected burial benefits and accrued 
benefits.  

In December 2008 and October 2009, the Board remanded the 
matter for due process considerations.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The cause of the Veteran's September 2005 death was 
urosepsis due to chronic renal failure as a result of benign 
prostatic hyperplasia.  

2.  At the time of his death, service connection was in 
effect for ischemic heart disease (rated 60 percent 
disabling); peripheral neuropathy of the left lower extremity 
(rated 10 percent disabling); peripheral neuropathy of the 
left upper extremity (rated 10 percent disabling); peripheral 
neuropathy of the right lower extremity (rated 10 percent 
disabling); and peripheral neuropathy of the right upper 
extremity (rated 10 percent disabling).

3.  The evidence does not establish that a service-connected 
disability, including ischemic heart disease or peripheral 
neuropathy, caused or contributed materially or substantially 
to the Veteran's death, or that the cause of his death, 
urosepsis due to chronic renal failure as a result of benign 
prostatic hyperplasia, was otherwise related to his active 
service or any incident therein.

4.  The Veteran's surviving spouse, not the appellant, is the 
preferred dependent for accrued benefits purposes.  



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death and the appellant is therefore not entitled to service-
connected burial benefits.  38 U.S.C.A. §§ 1310, 2307, 5107 
(West 2002); 38 C.F.R. §§ 3.312, 3.1600 (2009).

2.  The appellant is not legally entitled to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In January 
2006, March 2006, December 2008, and November 2009 letters, 
the RO advised the appellant of the information and evidence 
needed to substantiate and complete her claims, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009).  The November 2009 
letter also included the additional notification requirements 
imposed by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  The RO has since reconsidered the appellant's 
claim.  See March 2010 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an Statement 
of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The Veteran's service 
records are on file, as are all available post-service 
clinical records specifically identified by the appellant.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2009).  Based on the record on appeal, there is no 
reasonable possibility that obtaining a medical opinion would 
aid in substantiating the claim.  Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008).  As discussed below, there is no 
suggestion by competent evidence that a service-connected 
disability, including ischemic heart disease or peripheral 
neuropathy, caused or contributed materially or substantially 
to the Veteran's death, or that the cause of his death, 
urosepsis due to chronic renal failure and benign prostatic 
hyperplasia, was otherwise related to his active service or 
any incident therein.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary with respect to the claims 
adjudicated in this decision.  In any event, as the law is 
dispositive with respect to the appellant's claim for accrued 
benefits, any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).

Background

The Veteran's service records are negative for complaints or 
findings of urosepsis, chronic renal failure, or benign 
prostatic hyperplasia.  The Veteran's February 1946 Affidavit 
for Philippine Service shows that he reported a history of 
in-service malaria, but made no reference to any other in-
service disease, injury, or symptom.  

The record on appeal shows that the Veteran and the 
appellant's mother were married in 1967.  They had several 
children together, including the appellant.  The appellant's 
birth certificate shows that she was born in 1960.  

In an October 2002 rating decision, the RO granted the 
Veteran's claim for VA compensation benefits, awarding 
service connection as follows:  ischemic heart disease (60 
percent disabling); peripheral neuropathy of the left lower 
extremity (10 percent disabling); peripheral neuropathy of 
the left upper extremity (10 percent disabling); peripheral 
neuropathy of the right lower extremity (10 percent 
disabling); and peripheral neuropathy of the right upper 
extremity (10 percent disabling).  The RO also assigned a 
total rating based on individual unemployability due to 
service-connected disabilities.  All awards were effective 
June 6, 2001, the date of receipt of the Veteran's claim.  

After receiving the necessary documentation, in an October 
2003 letter, the RO advised the Veteran that he had been 
awarded an additional allowance for his spouse, the 
appellant's mother.  

In July 2005, the Veteran submitted a claim for special 
monthly compensation based on the need for aid and 
attendance.  In support of his claim, the Veteran submitted 
private clinical records showing that he had been 
hospitalized earlier that month in connection with his 
complaints of anorexia and generalized weakness.  During the 
course of hospitalization, the Veteran underwent a cardiac 
workup.  The examiner concluded that the Veteran was 
"[e]ssentially in good cardiovascular status at present."  
It was noted that a chest X-ray had shown mild aortic 
dilation due to hypertension or arteriosclerosis, but that 
the heart and chest were otherwise unremarkable.  Additional 
diagnostic testing included an ultrasound of the lower 
abdomen which revealed an enlarged right kidney, a moderately 
dilated left kidney, and an enlarged and inhomogeneous 
prostate.  The diagnoses included prostatic hypertrophy, rule 
out prostate cancer.  

The Veteran was thereafter scheduled for VA medical 
examinations in connection with his claim, but he was unable 
to appear.  

In a November 2005 rating decision, the RO, inter alia, 
denied special monthly compensation, finding that the record 
contained no evidence that the Veteran's service-connected 
disabilities rendered him so helpless as to be permanently 
bedridden, in need of regular aid and attendance, or 
housebound.  A notification letter was mailed in November 
2005.  

In December 2005, the appellant contacted the RO to advise 
that the Veteran had died and to seek reimbursement for his 
burial and internment expenses.

In support of her request, the appellant submitted a copy of 
the Veteran's death certificate showing that the immediate 
cause of his death was urosepsis.  The antecedent cause was 
chronic renal failure.  The underlying cause was benign 
prostatic hyperplasia.  There were no other significant 
conditions contributing to his death listed.  

In January and February 2006, the appellant submitted 
completed VA Forms 21-601 (Application for Reimbursement from 
Accrued Amounts Due a Deceased Beneficiary) and 21-530 
(Application for Burial Benefits), on which she indicated 
that she had paid the Veteran's last expenses.  She attached 
receipts of various payments, including 8,925 pesos 
(approximately $198) for burial expenses and 8,000 pesos 
(approximately $178) for a tomb.  

The appellant also submitted additional clinical records 
showing that the appellant had been rehospitalized in 
September 2005 after he pulled out his Foley catheter.  The 
diagnoses were urosepsis, benign prostatic hyperplasia, and 
chronic renal failure.  The Veteran expired shortly after 
admission.  

Also submitted was an April 2006 joint affidavit from I.B.B. 
and J.A.C., who indicated that they had knowledge of the fact 
that the Veteran had suffered maltreatment, pulmonary 
tuberculosis, beriberi, arthritis, dizziness, and dietary 
deficiency during his period of captivity, and that such 
conditions persisted and eventually caused his death.  

After reviewing the record, the RO awarded the appellant 
nonservice-connected burial benefits.  In June 2006 
decisions, however, the RO denied service connected burial 
benefits, finding that service connection for the cause of 
the Veteran's death was not warranted.  The RO also denied 
the appellant's claim for accrued benefits, finding that no 
benefits were due and unpaid.  The appellant appealed these 
determinations.  

Later in June 2006, the RO received an informal claim for 
death benefits from the Veteran's surviving spouse, the 
appellant's mother.  She thereafter completed a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse, 
which was received by VA in February 2007.

In an April 2007 rating decision, the RO awarded the 
Veteran's surviving spouse DIC benefits pursuant to 
38 U.S.C.A. § 1318, finding that the record established the 
Veteran was a former POW who had been totally disabled from 
service-connected disabilities for at least one year prior to 
his death.  The RO denied service connection for the cause of 
the Veteran's death, finding that the record contained no 
evidence that a service-connected disability had caused or 
contributed to his death.  

In a May 2007 letter, the RO notified the Veteran's surviving 
spouse of its decision.  The RO further advised her that that 
her claim for accrued benefits had been denied as her claim 
had not been timely received.  The Veteran's surviving spouse 
was advised of her appellate rights, but did not perfect an 
appeal within the applicable time period.

Service connection for the cause of the Veteran's death for 
purposes of establishing entitlement to service-connected 
burial benefits

Law and Regulation

Subject to specific limitations, funeral and burial expenses 
of a deceased Veteran are payable if the Veteran died of a 
service-connected disability.  38 U.S.C.A. § 2307 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.1600(a) (2009).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2009).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2009).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).

Additionally, for former prisoners of war interned or 
detained for not less than 30 days, certain enumerated 
diseases shall be service-connected if manifested to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service, even though 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
also are satisfied.  38 38 C.F.R. §§ 3.307(a)(5), 3.309(c) 
(2009).  These enumerated diseases do not include urosepsis, 
chronic renal failure, or benign prostatic hyperplasia.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death for purposes of establishing entitlement to 
service-connected burial benefits.  The record on appeal 
establishes that she has already been paid nonservice-
connected burial benefits.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death.

As discussed in detail above, the Veteran's death 
certificate, completed by a physician, establishes that the 
Veteran died from urosepsis due to chronic renal failure and 
benign prostatic hyperplasia.  The death certificate lists no 
other significant conditions causing or contributing to his 
death, including ischemic heart disease or peripheral 
neuropathy.  The Board also notes that this cause of death is 
consistent with the Veteran's terminal hospital records, 
which contain diagnoses of urosepsis, chronic renal failure, 
and benign prostatic hyperplasia.  The record on appeal 
contains no other probative evidence suggesting that the 
Veteran's service-connected ischemic heart disease or 
peripheral neuropathy caused, contributed, or hastened his 
death.  

Additionally, the Board notes that there is no showing that 
the Veteran had urosepsis, chronic renal failure, or benign 
prostatic hyperplasia during service.  In fact, the Veteran's 
service records are negative for pertinent complaints or 
abnormalities.  

The record on appeal similarly does not show that chronic 
renal failure became manifest to a compensable degree within 
one year following discharge.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  In fact, the record shows that the Veteran was 
not diagnosed as having urosepsis, chronic renal failure, or 
benign prostatic hyperplasia until 2005, nearly 60 years 
after his separation from active service.  

Finally, the record on appeal contains no indication of a 
causal connection between the Veteran's fatal urosepsis, 
chronic renal failure, or benign prostatic hyperplasia and 
any incident of service or any service-connected disability.  

The Board has considered the April 2006 joint affidavit in 
which two individuals indicated that the Veteran exhibited 
various disabilities during service, including arthritis, 
dysentery, and beriberi, and that such conditions persisted 
and eventually caused his death.  While lay individuals can 
report on matters they have observed, as the record does not 
establish that either individual who completed the April 2006 
affidavit possesses a recognized degree of medical knowledge, 
however, they lack the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a diagnosis or opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the Board finds that the April 2006 affidavit is not 
probative as to the cause of the Veteran's death.  

The Board has also carefully considered the presumptive 
provisions pertaining to former prisoners of war.  Because 
none of the conditions which caused the Veteran's death, 
however, are among the disabilities listed in 38 C.F.R. § 
3.309(c), presumptive service connection is not warranted.

In summary, the Board finds that the evidence shows that 
urosepsis due to chronic renal failure as a result of benign 
prostatic hyperplasia, the primary cause of the Veteran's 
death, was not present during service or for many years 
thereafter and the record contains no indication that the 
Veteran's urosepsis due to chronic renal failure as a result 
of benign prostatic hyperplasia is causally related to his 
active service, any incident therein, or any service-
connected disability, including ischemic heart disease or 
peripheral neuropathy.  The record does not otherwise show 
that a disability of service origin was a principal or 
contributory cause of the Veteran's death, nor was the cause 
of his death in any way etiologically linked to service.

Although the Board is sympathetic with the appellant's loss 
of her father, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
Veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the cause of the Veteran's death.  As 
service connection for the cause of the Veteran's death has 
not been established, the appellant is not legally entitled 
to service-connected burial benefits.  38 U.S.C.A. § 2307 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.1600(a) (2009).  

Accrued benefits

Law and Regulations

Periodic monetary benefits to which a Veteran was entitled at 
death, either by reason of existing VA ratings or decisions 
or those based on evidence in the file at date of death, and 
due and unpaid, are known as "accrued benefits."  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009); 
see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

Following timely filing of a proper claim, such benefits will 
be paid according to a statutorily prescribed order of 
distribution.  Essentially, accrued benefits are paid as 
follows:  (i) to the Veteran's spouse; (ii) his or her 
children (in equal shares); or (iii) his or her dependent 
parents (in equal shares) or the surviving parent.  
38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. 
§ 3.1000(a)(1) (2009).  In all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. 
§ 3.1000(a)(5) (2009).  

Failure to file timely claim, or a waiver of rights, by a 
preferred dependent will not serve to vest title in a person 
in a lower class or a claimant for reimbursement; neither 
will such failure or waiver by a person or persons in a joint 
class serve to increase the amount payable to another or 
others in the class.  38 C.F.R. § 3.1000(c)(2) (2009).  

Analysis

As set forth above, in order to be eligible for accrued 
benefits, the claimant must first qualify as a member of one 
of the statutorily enumerated categories of recipients.  See 
Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Marlow 
v. West, 12 Vet. App. 548, 551 (1999).  

The evidence does not show that the appellant is entitled to 
any accrued benefits as the child of the Veteran.  The term 
"child of the Veteran" means an unmarried person who is 
under the age of 18 years, or who, before reaching the age of 
18 years, became permanently incapable of self-support.  38 
U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.57 (2009).  
The appellant's birth certificate shows that she was born in 
1960.  The record does not show, nor does she contend, that 
she became permanently incapable of self support before the 
age of 18.  

Thus, the only avenue potentially available to the appellant 
is 38 U.S.C.A. § 5121(a)(6), which provides that "[i]n all 
other cases, only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness and burial."  See also 38 C.F.R. 
§ 3.1000(a)(5).  

In this case, the appellant has submitted records showing 
that she paid the Veteran's last expenses.  Nonetheless, the 
appellant is not a proper claimant for accrued benefits.  

As discussed above, accrued benefits are paid according to a 
statutorily prescribed order of distribution, beginning with 
the Veteran's surviving spouse.  The Veteran's surviving 
spouse, the appellant's mother, is the statutorily preferred 
dependent for accrued benefits purposes.  Although the record 
on appeal shows that the accrued benefits claim of the 
Veteran's surviving spouse was denied, this does not serve to 
vest the appellant with those benefits.  See 38 C.F.R. 
§ 3.1000(c)(2) (2009) (providing that failure to file timely 
claim or a waiver of rights, by a preferred dependent will 
not serve to vest title in a person in a lower class or a 
claimant for reimbursement).  

Because the law pertaining to eligibility for accrued 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1004).  Based on the undisputed facts of this case, 
the appellant is not entitled to accrued benefits. 38 
U.S.C.A. §§ 5112, 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).  








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death for purposes of establishing entitlement to 
service-connected burial benefits, is denied.

Entitlement to accrued benefits is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


